Citation Nr: 1739566	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-38 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for lumbar sprain with disc herniation (back disability) prior to April 5, 2013; and a rating in excess of 10 percent for the back disability for the period beginning April 5, 2013.

2.  Entitlement to an increased disability rating in excess of 10 percent for right hip strain.

3.  Entitlement to an increased (compensable) disability rating for residuals of left breast scar.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2015, the Veteran testified before the undersigned at a Board videoconference hearing. 

In May 2017 the Veteran filed a formal claim for a total disability rating based on individual unemployability (TDIU) associated with her service-connected PTSD, back disability, and right hip strain.  As the RO has yet to adjudicate the claim for TDIU, the Board is without jurisdiction to address it on the merits herein.

The issue of entitlement to service-connection bilateral galactorrhea was raised in an October 2014 Statement in Support of Claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 



FINDINGS OF FACT

1.  Prior to April 5, 2013, the Veteran's back disability was manifested by intermittent pain with motion without compensable limitation of motion

2.  Prior to July 10, 2017, the Veteran's back disability was manifested by pain with noncompensable limitation of motion and function.

3.  From July 10, 2017, while the Veteran's back disability was manifested by flare-ups that caused significant limitation of motion and function equivalent to limitation of forward flexion to 30 degrees. 

4.  The back disability has been manifested by mild incomplete paralysis of the sciatic nerve since April 1, 2014.

5.  The Veteran's right hip strain continues to be manifested by pain with noncompensable limitation of motion and function.

5.  The Veteran's left breast scars are neither unstable nor painful.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating of 10 percent for the back disability for the entire appeal period prior to April 5, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5237 (2016).

2.  The criteria for a disability rating in excess of 10 percent for the back disability prior to July 10, 2017 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5237.

3.  The criteria for 40 disability rating, for the back disability based on orthopedic impairment from July 10, 2017 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5237.

4.  The criteria for a 10 percent rating for incomplete paralysis of the right sciatic nerve have been met since April 1, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8520 (2016).

5.  The criteria for disability rating in excess of 10 percent for right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2016).

6.  The criteria for a compensable disability rating for residuals of left breast scar have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.31, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Back Disability

The Veteran contends that she is entitled to a compensable disability rating for her back disability prior to April 5, 2013, and a disability rating in excess of 10 percent from April 5, 2013.  See generally September 2016 Board Hearing Transcript.  More specifically, at the Board hearing, she testified that she could no longer be as active as she used to be.  Id. at 8.  Sitting and standing for long periods bothered her back.  She can no longer bend forward or down as far as she used to.  Id. at 17.

The Veteran's back disability is rated under Diagnostic Code (DC) 5243.  See 38 C.F.R § 4.71a.  As such, it may be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016).  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, DC 5243, Note (6).  As there is no evidence of record establishing a diagnosis of IVDS and only one instance of bed rest and treatment prescribed by a physician, the General Rating Formula for Diseases and Injuries of the Spine is applicable.  Id., Formula for Rating IVDS, Note (1); May 2011 Spine VA Examination Report, April 2013 Back Conditions VA Examination Report, September 2014 Back Conditions VA Examination Report, and July 2017 Back Conditions VA Examination Report; April 2014 S.L.C. Hospital Patient Visit Information.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 60 degrees but not 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not 40 degrees; the combined range of motion (ROM) of the thoracolumbar spine is greater than 120 degrees but not 235 degrees; the combined ROM of the cervical spine is greater than 170 degrees but not 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a.  

A 20 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 30 degrees but not 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not 30 degrees; the combined ROM of the thoracolumbar spine is not greater than 120 degrees; the combined ROM of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  

Where the schedule does not provide a zero percent disability rating for a particular DC, a zero percent disability rating is nonetheless permissible when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.
Notwithstanding the General Rating Formula for Diseases and Injuries of the Spine, with respect to musculoskeletal disabilities, 38 C.F.R. § 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  Thus, when evaluating musculoskeletal disabilities on the basis of limitation of motion, in addition to the relevant rating criteria, the VA must also consider factors such as: more or less movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations as well.  38 C.F.R. § 4.45.

In that regard, a part that becomes painful on use must be regarded as disabled.  
38 C.F.R §§ 4.40, 4.59.  In accordance with that recognition, 38 C.F.R. § 4.59 allows entitlement to at least the minimum compensable rating for a joint due to painful motion when limitation of motion is noncompensable.  38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5003.  

In assessing the evidence below, in terms of the rating criteria delineated in the General Rating Formula for Diseases and Injuries of the Spine, the Board is unable to accord the Veteran's lay statements any probative weight because she is not competent to render a medical diagnosis or opinion on such complex issues as ROM testing, the presence of ankylosis, changes in spinal contour, etc.  See 
38 C.F.R. § 4.71a; see also Jones v. West, 12 Vet. App. 460, 465 (1999).  In that respect, the most probative evidence is the medical evidence of record.  

However, the Board acknowledges the Veteran is competent to provide evidence bearing on the lay observable symptoms of her back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The probative value of her lay statements as they concern the other disability rating factors specified in 38 C.F.R. §§ 4.40, 4.45, and 4.59 will be discussed below.

In furtherance of this claim, the Veteran has been afforded four VA examinations; in May 2011, April 2013, September 2014, and July 2017.  See May 2011 Spine VA Examination Report, April 2013 Back Conditions VA Examination Report, September 2014 Back Conditions VA Examination Report, and July 2017 Back Conditions VA Examination Report.  

The Veteran first underwent a VA examination in May 2011.  See May 2011 Spine VA Examination Report.  At that time, she denied any symptoms other than occasional pain, which occurred spontaneously, ranging from weekly to monthly and lasting between one to two days.  The intensity of the pain vacillated between sharp and simply discomforting.  However, she denied any other symptoms, to include decreased motion, fatigue, stiffness, weakness, and unsteadiness.  Upon examination, no such symptoms were documented.  

Following ROM testing, the VA examiner recorded forward flexion of 100 degrees (normal forward flexion is 90 degrees); extension of 30 degrees (normal extension is 30 degrees); lateral flexion to the left of 30 degrees (normal lateral flexion is 30 degrees each side); lateral flexion to the right of 30 degrees; rotation to the left of 30 degrees (normal rotation is 30 degrees each side); and rotation to the right of 30 degrees.  Id.; see also 38 C.F.R. § 4.71a, Plate V, ROM of Cervical and Thoracolumbar Spine, Thoracolumbar Spine.  No objective evidence of painful motion was attendant with any motion tested.  Even after repetitive use testing, the examiner concluded there was no objective evidence of painful motion or limitation of motion.  No other abnormalities were noted. 

The May 2011 examination findings aside, the Board acknowledges the Veteran's competent report of flare-ups manifested by pain at that time, which appears to occur intermittently with motion.  As such, the Board finds at least the minimum compensable rating pursuant to 38 C.F.R. § 4.59 for painful on motion is warranted prior to April 5, 2013.  38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5003, 5242.  

Following the May 2011 VA examination, in April 2012, while the Veteran complained of low back pain, she denied any numbness or tingling; her ROM was within normal limits in all respects; there was no tenderness to touch upon palpation; and an imaging study showed no additional abnormalities.  See April 2012 VA Physical Therapy Outpatient Initial Evaluation.  A subsequent May 2012 VA Physical Therapy Discharge Note also documented her ROM was within normal limits in all respects and there was no tenderness to touch upon palpation.  Further, at that time, she stated she did not experience pain every day. 

The Veteran was examined again in April 2013.  See April 2013 Back Conditions VA Examination Report.  At that time, she complained of back pain, which combined with her right hip pain, limited her physical activities.  However, she expressly denied the occurrence of flare-ups.

Upon ROM testing, the VA examiner recorded forward flexion of 90 degrees; extension of 25 degrees; lateral flexion to the left of 30 degrees; lateral flexion to the right of 30 degrees; rotation to the left of 30 degrees; and no measurement was noted for rotation to the right.  Id.; see also 38 C.F.R. § 4.71a, Plate V, ROM of Cervical and Thoracolumbar Spine, Thoracolumbar Spine.  No objective evidence of painful motion was observed with any motion tested.  She was able to undergo repetitive use testing, following which the VA examiner determined there was no additional limitation of motion or function.  No other abnormalities were noted. 

Notwithstanding the fact the VA examiner observed no objective evidence of pain,  relying on the Veteran's competent reports of pain and the her less than normal extension of 25 degrees upon examination, the RO assigned a 10 percent disability rating in accordance with 38 C.F.R. § 4.59.  38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5003, 5242.  

In September 2014, in terms of ROM, the VA examiner measured forward flexion of 90 degrees; extension of 25 degrees, with evidence of painful motion beginning at 20 degrees; lateral flexion to the left of 30 degrees; lateral flexion to the right of 30 degrees; rotation to the left of 30 degrees; and rotation to the right of 30 degrees.  See September 2014 Back Conditions VA Examination Report.  

She was able to complete repetitive use testing.  Even though repetitive use testing did not reveal additional limitation of motion, she continued to demonstrate less than normal movement and pain on movement.  However, no other abnormalities were noted. 

During the examination, she generally described her back as feeling stiff.  She only took pain medication once or twice a month when her back was really uncomfortable.  She reported a single episode of intense shooting pain down her right leg in April 2014.  The pain was accompanied by numbness as well as tingling and lasted for about an hour.  She drove herself to a hospital to seek treatment.  By the time she arrived at the hospital her pain level had reduced from a 10 to a five or six.  

This flare-up is confirmed by an April 1, 2014 S.L.C. Hospital Patient Visit Information, which noted she was seen for lumbar radiculopathy.  As a result, she was prescribed pain medication and bed rest.  See April 1, 2014 S.L.C. Hospital Patient Visit Information; see also September 2016 Board Hearing Transcript at 22.  She continues to do yoga, but since the April 2014 episode, she is not able to do as much as she did before.  See September 2014 Back Conditions VA Examination Report.  

Based on the Veteran's statements, the VA examiner confirmed the occurrence of a flare-up in April 2014.  However, the VA examiner was unable to ascertain from her statements the extent to which her ROM was limited without resorting to mere speculation.  Since the Veteran did not describe any actual limitation of motion or function during the flare-up, the Board finds the VA examiner's conclusion does not require further investigation.  Cf. Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).  

Given the brevity of the flare-up, the Board cannot find the Veteran's overall disability picture warrants an increased staged disability rating on this basis.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that the Board must examine the relevant evidence to determine whether it is possible to grant a higher percentage evaluation for a distinct period; this concept is known as the "staging" of ratings); 38 U.S.C.A. § 5111 (West 2014) (the VA provides monthly compensation, but as a generally matter, does not provide additional compensation for a disability that only lasted one day).  

A December 2014 VA treatment provider observed mild tenderness and muscle spasm across the Veteran's mid-lower back.  See December 2014 VA Acupuncture Consult.  Despite the mild tenderness and muscle spasm, the treatment provider did not indicate whether it was severe enough to result in an abnormal gait or an abnormal spinal contour.  See December 2014 VA Acupuncture Consult; see also October 2014 VA Primary Care Evaluation and Management Note (noted the Veteran had a normal gait).  Furthermore, the treatment provider noted she had flexion of 70 degrees and extension of 30 degrees, with mild pain.  See December 2014 VA Acupuncture Consult.  

A December 2014 VA Physical Therapy Outpatient Evaluation documented the Veteran underwent the examination, physical therapy, and ambulated from the department without acute distress.  During the examination there was no significant palpation, and the active ROM of her trunk was within normal limits in all respects other than extension, where there was minimal limitation due to pain.  Of note, she indicated she was still able to lift weights, though not what she used to be able to lift; and she was still able to do yoga, though she had difficulty with some positions.  

The medical evidence prior to the most recent VA examination in July 2017 discloses the Veteran continued to report back pain.  In October 2014, she was issued a back brace, and in November 2014, she was issued a transcutaneous electrical nerve stimulation unit for her back pain.  See October 2014 VA Physical Therapy Consult; November 2014 VA Physical Therapy Consult.  Even so, aside from the December 2014 VA Acupuncture Consult, the remainder of the medical evidence of record notes she was able to undergo physical therapy and ambulate without acute distress.  See December 2015 VA Physical Therapy Treatment Records; January 2015 VA Physical Therapy Treatment Records.  

In June 2017, she reported that her back pain was increasing.  See June 2017 VA Physician Note.  At the same time, she relayed somedays she had no pain and other days she had back pain all day.  Although she reported bending and cleaning was limited because of back pain, she did not report any incapacitating events.  At that time, the treatment provider noted no acute distress upon examination or ambulation; she had a normal gait; and while she had discomfort with ROM of the lumbar spine, there was no limitation of motion.

Based on the above, the Board finds the Veteran at no time no time prior to July 2017 VA examination demonstrated forward flexion of the thoracolumbar spine greater than 30 degrees, but not 60 degrees; combined ROM of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

As a further matter, at no time prior to July 2017 VA examination has the Veteran demonstrated weakened movement, excess fatigability, incoordination, deformity, atrophy of disuse, instability of station, or disturbance of locomotion.  
38 C.F.R. § 4.45; see also DeLuca, supra.  In spite of her lay statements depicting interference with sitting, standing, and weight-bearing, given the inconsistencies among her own lay statements as well as with the other evidence of record noted herein, the Board finds they are less probative than the medical evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). 

Most recently, at the July 2017 VA examination, the Veteran reported experiencing pain just about every day.  See July 10, 2017 Back Conditions VA Examination Report.  Typically, the pain lasted between eight to 12 hours per day.  The pain was primarily in her lower back, but approximately three to four times per week she had shooting pain down into her right leg, which lasted about an hour each time.  On these occasions, the pain extended all the way down to her toes and caused numbness and a pins and needles sensation.  She stated there were no particular precipitating factors or patterns to the onset of pain.  She takes pain medication, but it does not seem to help.  

The Veteran said that due to the pain that she could no longer lift or carry objects heavier than five pounds; was unable to run; climb more than two to three flights of stairs; or stand in one place for longer than one hour.  She had difficulty driving.  Even so, she tried to do light yoga/stretching and take walks in the park.  

With respect to flare-ups, the Veteran relayed that sometimes she was unable to get out of bed due to pain.  While she described these episodes as lasting between one to two days, she did not discuss their frequency.  She denied any emergency room visits due to back pain.

Upon examination, the VA examiner confirmed the Veteran had severe intermittent pain and severe paresthesias and/or dysesthesias in the right lower extremity involving the sciatic nerve.  The VA examiner noted that she ambulated with a slight limp and required the occasional use of a back brace.  As to ROM, in pertinent part, the VA examiner measured forward flexion of 65 degrees; extension of 25 degrees; lateral flexion to the left of 25 degrees; and lateral flexion to the right of 25 degrees.  The VA examiner noted objective evidence of painful motion with forward flexion, but no other motions.  She was unable to complete repetitive use testing stating that it was too painful to do so.  

Consequently, the examiner found the examination was neither consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Further the examiner professed an inability to render an opinion, without mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  

Similarly, with respect to flare-ups, the examiner found the examination was neither consistent nor inconsistent with the Veteran's statements describing functional loss with during flare-ups.  Although the examiner stated pain significantly limited functional ability with flare-ups, as the examination was not conducted during a flare-up the VA examiner was unable to describe the impact in terms of ROM.  See Correia v. McDonald, 28 Vet. App. 158, 170 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).    

While the July 2017 VA examination shows a decrease in motion upon ROM testing from the September 2014 VA examination, it is insufficient to sustain a 20 percent disability rating on that basis.  However, the Board is mindful of the Veteran's complaint of increased pain and functional loss during flare-ups.  While the Board understands it may not feasible for an examiner to anticipate or predict limitation of motion or function during a flare-up if the examination itself is not conducted during a flare-up, her statements at the time of examination depict total limitation of motion and function during flare-ups.  Accordingly, the Board finds a 40 percent disability rating is warranted from July 10, 2017.  A higher disability rating cannot be support because disability ratings in excess of 40 percent are not measured by ROM, but rather the presence of unfavorable ankylosis.  Here, there is no evidence of record establishing the presence of unfavorable ankylosis.

The Board's inquiry does not end here.  The Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  Other DCs pertaining to the spine are DCs 5235 through 5243.  Generally, as it pertains to these DCs, further consideration would violate the prohibition against pyramiding in 38 C.F.R. § 4.14 as the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions given the same General Rating Formula for Diseases and Injuries of the Spine is utilized to evaluate these DCs.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine.  See Esteban, supra. 

The Veteran is entitled to separate ratings for neurologic impairment associated with the back disability.  A July 2017 rating decision granted a separate 10 percent rating for right sided radiculopathy under  DC is DC 8520, pertaining to incomplete paralysis of the sciatic nerve.  This was based on a July 2017 VA examination showing reports of diasthesia and paresthesia on the right. 

Although, the Board notes in a July 2017 rating decision, the RO awarded service connection for radiculopathy of the right lower extremity associated with the back disability and assigned a disability rating of 10 percent from May 24, 2017, the evidence of record establishes she was seen for lumbar radiculopathy as early as April 2014.  See April 1, 2014 S.L.C. Hospital Patient Visit Information.  Therefore, a separate 10 percent rating for radiculopathy of the right lower extremity from April 1, 2014 is warranted.  A higher rating under DC 8520 would require moderate incomplete paralysis.  The July 2017 examination showed normal strength, sensation and straight leg raising (as did earlier examinations).  There is no other evidence of a higher level of disability at any time during the appeal period.  Hence a rating in excess of 10 percent for neurologic impairment is not warranted.

III.  Hip Disability

The hip disability is currently rated under DC 5252.  See 38 C.F.R. §§ 4.27, 4.73.  DC 5252 pertains to limitation of flexion of the hip and thigh.  Under DC 5252, a 10 percent disability rating is warranted if flexion is limited to 45 degrees; and a 20 percent disability rating is warranted if flexion is limited to 30 degrees.

Again, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence touching on the lay observable symptoms of her right hip strain.  However, in terms of the DC 5252 rating criteria, the Board is unable to accord her lay statements any probative weight because she is not competent to render a medical diagnosis or opinion on such a complex issue as ROM testing.  See 38 C.F.R. § 4.71(a); see also Jones, supra.  In that regard, the most probative evidence of record is the medical evidence of record.  

In furtherance of this claim, the Veteran has been afforded four VA examinations; in May 2011, April 2013, September 2014, and July 2017.  See May 2011 Joints VA Examination Report, April 2013 Hip and Thigh Conditions VA Examination Report, September 2014 Hip and Thigh Conditions VA Examination Report, and July 2017 Hip and Thigh Conditions VA Examination Report.  

The Veteran first underwent a VA examination in May 2011.  See May 2011 Joints VA Examination Report.  At that time, she relayed the pain in her right hip had increased, but described her pain as intermittent.  Based on her description, the VA examiner concluded no flare-ups were disclosed.

During the examination, the examiner documented pain, stiffness, decreased speed of motion, as well as swelling and tenderness.  Generally, the VA examiner observed the Veteran exhibited abnormal motion and antalgic ambulation with limping.  Following ROM testing, the VA examiner recorded that she demonstrated flexion of 100 degrees (normal being 125 degrees); extension of 30 degrees (normal being 30 degrees); and abduction of 45 degrees (normal being 45 degrees).  Id.; 
38 C.F.R. § 4.71a, Plate II.  

While the VA examiner noted there was objective evidence of pain with active motion, the examiner also indicated she was able to cross her right leg over her left and turn her toes out more than 15 degrees.  See May 2011 Joints VA Examination Report.  She was able to undergo repetitive use testing.  Following which, the VA examiner found she had no additional limitation of motion or objective evidence of pain. 

Following the May 2011 VA examination, the Veteran was presented for an Orthotics Prosthetics Consult in June 2012.  See June 2012 VA Orthotics Prosthetics Consult.  Although she complained of right hip pain at that time, upon examination she exhibited full ROM in the hips without any objective evidence pain.  No other abnormalities were noted.

The Veteran was examined by VA once more in April 2013.  See April 2013 Hip and Thigh Conditions VA Examination Report.  During this examination, she claimed her right hip discomfort has been limiting her activities.  She explained that she experienced discomfort when she walks, which forces her to take breaks.  Even at night, her discomfort causes her to toss and turn.  From her statements, the VA examiner concluded no flare-ups were relayed.

Upon ROM testing, the VA examiner indicated the Veteran showed flexion of 105 degrees, with objective evidence of painful motion at 90 degrees; extension greater than 5 degrees; and abduction of more than 10 degrees.  Additionally, she was able to cross her right left over her left and turn her toes out more than 15 degrees.  Once more, she was able to perform repetitive use testing.  After repetitive use testing, the VA examiner determined she showed no additional limitation of motion.  In fact, her flexion improved to 115 degrees.  However, she continued to demonstrate functional impairment manifested by less than normal movement and pain.  No other abnormalities were noted.

The following year, the Veteran underwent a third VA examination in September 2014.  See September 2014 Hip and Thigh Conditions VA Examination Report.  During this examination, she claimed her right hip was bothering her more frequently.  Previously, she believed the onset of her right hip pain was not associated with her back pain, but now she believed it was triggered by her back pain.  On average, she described her pain level was a five out of 10, but if she walked a lot the pain increased to a seven or eight.  Even so, she did not require pain medication.  Further, she denied that her pain prevented her from any specific activity or function, although it does slow her down.  Considering her statements, the VA examiner found no flare-ups were reported.

The VA examiner conducted ROM testing, which established the Veteran had flexion of 100 degrees, with objective evidence of painful motion at 90 degrees; extension greater than 5 degrees; and abduction of more than 10 degrees.  She was also able to cross her right left over her left and turn her toes out more than 15 degrees.  However, at this examination, she was unable to undergo repetitive use testing due to pain.  Id.; cf. December 2014 VA Physical Therapy Treatment Records (noted the Veteran ambulated out of the clinic following physical therapy, without any objective evidence of acute distress); January 2015 VA Physical Therapy Treatment Records (noted the Veteran ambulated out of the clinic following physical therapy, without any objective evidence of acute distress; she was able to perform prone press-ups, prone alternating hip extensions, and prone alternating leg raises).  Overall, the VA examiner indicated the disability was manifested by less than normal movement and pain.  See September 2014 Hip and Thigh Conditions VA Examination Report.  No other abnormalities were noted.

At her hearing, the Veteran reported ongoing hip pain.

Most recently, the Veteran was afforded a VA examination in July 2017.  See July 2017 Hip and Thigh Conditions VA Examination Report.  At that time, she reported experiencing daily pain, which was not alleviated with pain medication.  Sitting or standing too long made it more uncomfortable and she was unable to bend down or flex her hips.  Based on her statements, the VA examiner surmised that no flare-ups were reported.

Following ROM testing, the VA examiner documented the Veteran exhibited flexion of 100 degrees; extension of 25 degrees; abduction of 40 degrees; and adduction of 20 degrees.  Her adduction was limited, such that she was unable to cross her legs.  Additionally, she had external rotation of 50 degrees (normal being 60 degrees) and internal rotation of 25 degrees (normal being 40 degrees).  There was objective evidence of pain accompanying adduction, internal rotation, and weight bearing.  Aside from tenderness in the right hip area, no other abnormalities were noted.

Again, the Veteran was unable to undergo repetitive use testing due to pain.  Consequently, the VA examiner opined the examination was neither medically consistent nor inconsistent with her statements describing functional loss with repetitive use over time.  Nevertheless, given her inability to complete repetitive use testing, the VA examiner concluded pain significantly limited functional ability with repeated use over time.  However, the VA examiner was unable to interpret this in terms degrees of ROM. 

Based on the foregoing, the Board finds the Veteran at no time during the pendency of the appeal demonstrate compensable limitation of flexion, weakened movement; excess fatigability; incoordination; deformity; or atrophy of disuse.  38 C.F.R. 
§ 4.45; see also DeLuca, supra.  However, the evidence of record does establish a right hip strain marked by less than normal movement and pain.  In recognition of this fact, the RO has already assigned a 10 percent disability rating in accordance with 38 C.F.R. § 4.59.  38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5003.  

Although during the September 2014 VA examination, the Veteran avowed that she could not perform repetitive use testing due to pain, the Board finds this is inconsistent with her own lay statements.  See Madden, supra; Caluza, supra.  For instance, at the September 2014 VA examination, despite her claim that her pain level ranged from a five to eight, she did not require pain medication.  Notably, even though the pain slowed her down, she expressly stated her pain did not prevent her from any specific activity or function.  

At the April 2015 hearing, the Veteran testified that she had  signed up for a 5K the previous summer and walked it; was able to carry two bags of groceries up the stairs to her apartment; and planned on starting Pilates shortly to strengthen her core muscles.  She reported current difficulty bending over to pick things up.  See April 2015 Board Hearing Transcript at 3, 8.  

Even though during the July 2017 VA examination, the Veteran reiterated that she could not undergo repetitive use testing due to pain, during a contemporaneous VA examination for the back disability, she admitted that she could carry objects less than five pounds, stand up to an hour, was able to climb two to three flights of stairs, engaged in light yoga/stretching, and took walks in the park.  Further, during another contemporaneous VA Examination for PTSD, she recounted recently attending concerts, going for leisurely drives, and participating in the 9/11 run/walk.  See July 2017 PTSD VA Examination Report.

Given the above, the Board finds the preponderance of the evidence is against a disability rating in excess of 10 percent for the right hip strain at any time during the pendency of this claim.  See Francisco v. Brown, 7 Vet. App. 55 (1994); see also 
38 U.S.C.A. § 5110 (West 2014); Hart, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Fagan, supra.

Consideration must also be given to increased evaluations under other potentially applicable DCs.  See Schafrath, supra.  Here, other potentially applicable DCs are DC 5250 for ankylosis of the hip; DC 5251 for limitation of extension; DC 5253 for impairment of the thigh; DC 5254 for flail joint of the hip; and DC 5255 for impairment of the femur. 

None of the VA examiners found evidence of ankylosis of the hip, favorable, intermediate or otherwise; limitation of extension; flail joint of the hip; or impairment of the femur.  See May 2011 Joints VA Examination Report, April 2013 Hip and Thigh Conditions VA Examination Report, September 2014 Hip and Thigh Conditions VA Examination Report, and July 2017 Hip and Thigh Conditions VA Examination Report.  Thus, separate disability ratings under DC 5250, 5251, 5254, or 5255 cannot be substantiated.  

On the other hand, the July 2017 VA examiner found limitation of adduction to such a degree that she was unable to cross her legs.  Based on this finding, in a July 2017 rating decision, the RO awarded a separate 10 percent disability rating for impairment of the right hip under DC 5253 effective May 24, 2017.

IV.  Left Breast Scar

The left breast scar has been rated under DC 7804.  See 38 C.F.R. § 4.118.  Under DC 7804, a 10 percent disability rating is warranted if there are one or two scars that are unstable or painful; and a 20 percent disability rating is warranted if there are three of four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7804, Note 1.    

This claim, the Veteran was examined three times by the VA; in May 2011, April 2013 and September 2014.  See May 2011 Scars VA Examination Report; April 2013 Scars/Disfigurement VA Examination Report; September 2014 Scars/Disfigurement VA Examination Report.  Following the May 2011 examination, the VA examiner confirmed there was a periareolar scar over the left upper inner quadrant, which was four centimeters (cm) in length and 0.2 cm in width.  See May 2011 Scars VA Examination Report.  Of significance, the VA examiner documented she did not report any pain associated with the scars and no pain was noted during examination.  The VA examiner found no breakdown of the skin over or evidence of other disabling effects.

In April 2013, upon examination, the VA examiner confirmed the Veteran had a scar on her left breast following surgical resection of a left breast nodule; a horizontal scar was above the areola, measuring four cm in length.  See April 2013 Scars/Disfigurement VA Examination Report.  Additionally, the VA examiner confirmed she had several other small scars from biopsies on her left breast; two minimal linear scars on the anterior surface of the left breast, each measuring 0.5 cm in length.  However, the VA examiner observed none of the scars were painful or had frequent loss of covering of the skin over the scar.

Subsequently, in September 2014, the VA examiner concluded there was no change from the April 2013 VA examination; none of the scars were painful or had frequent loss of covering of the skin over the scar.  See September 2014 Scars/Disfigurement VA Examination Report.  Even though the VA examiner reviewed the claims file, the VA examiner determined she did not have any other pertinent physical findings, complications, conditions, signs, or symptoms associated with any of the scars. 

At the April 2015 hearing, the Veteran clarified the scar on her left breast itself was not painful or tender to the touch.  Rather, she felt as though there was something embedded in her breast that was itchy and irritating.  See April 2015 Board Hearing Transcript at 12-13.  

In an October 2014 Statement in Support of Claim, the Veteran attributes additional symptoms to the left breast scar.  She wrote that she had pain and tenderness in her left breast itself.  See October 2014 Statement in Support of Claim.  Additionally, she described green and yellow discharge from both breasts.  A review of the claims file indicates she has received medical attention for bilateral galactorrhea.  See November 2011 VA Endocrinology Consult.  Further, the medical evidence of record suggests this condition is unrelated to the left breast scar.  As noted above, the Board has referred the issue of entitlement to service connection for that disability to the AOJ.  

Absent a tender or painful scar, an increased or compensable rating under DC 7804 is not warranted.  

DC 7805 provides that scars and other effects of scars are to be evaluated under Codes 7800, 7801, 7802, and 7804, or under another appropriate code if such disabling effects are not considered under Codes 7800, 7801, 7802, or 7804. (Code 7800 provides criteria for scars or disfigurement of the head, face, or neck, and is therefore inapplicable to the Veteran's scar on the right shoulder.) 

DC 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear. Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent. Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent. Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent. Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent. 38 C.F.R. § 4.118. Note (1) specifies that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Code 7801 (effective from October 23, 2008).

Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater. Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Code 7802.

The Veteran's scars of the left breast are not of the size that would warrant a compensable rating under DC 7801, or 7802.  At the September 2014 examination the Veteran had a 4cm. linear scar from the biopsy; and two .5cm. linear scars from the removal of nodules from the breast.  The width of the scars was not listed, but since they were linear, and the above measurements refer to their length, the width would have been less than the length.  

The present DC was assigned as the residual of the left breast scar stem from a benign left breast nodule surgical resection.  See April 2013 Scars/Disfigurement VA Examination Report.  Under DC 7628 benign neoplasms of the gynecological system or breasts are rated in accordance with the impairment in function of the urinary or gynecological systems, or skin.  Other DCs associated with the gynecological disability are contained in DC 7610 through 7627 and 7629.  A separate rating under these DCs is not warranted because the Veteran's symptoms are not related to the vulva, cervix, uterus, ovary, rectovaginal or  ureterovaginal fistula, breast surgery, malignant neoplasms, or endometriosis.  As there is no impairment of the urinary system, the DCs associated with the same need not be considered.  














						(CONTINEUED ON NEXT PAGE)
ORDER

A 10 disability rating for the back disability prior to April 5, 2013 is granted. 

A disability rating in excess of 10 percent for the back disability prior to July 10, 2017 is denied.

A 40 percent disability rating, but no higher, for the back disability from July 10, 2017 is granted.

A disability rating in excess of 10 percent for the right hip strain is denied.

A compensable disability rating for the left breast scars is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


